United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOOD SAFETY & INSPECTION SERVICE,
St. Paul, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0331
Issued: May 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 29, 2018 appellant filed a timely appeal from a November 7, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits,
effective November 11, 2018, for failure to complete and return a Form EN1032 as requested.
FACTUAL HISTORY
Appellant, a food inspector, filed an occupational disease claim (Form CA-2) alleging
injuries resulting from factors of her federal employment.3 OWCP accepted the claim for
tendinitis, adhesive capsulitis, and lateral epicondylitis of bilateral shoulders. It paid appellant
compensation on the supplemental rolls based on her wage-earning capacity.
OWCP periodically sent appellant letters (Form CA-1032) requesting that she complete an
enclosed form (Form EN1032) with regard to her employment and volunteer work within the past
15 months, dependent(s) status, receipt of other federal benefits and/or payments, and third-party
settlements.4 By Form CA-1032 dated October 4, 2018, it informed her that federal regulations
required her to make an affidavit relative to any earnings or employment during the previous year
and that an EN1032 form was enclosed for that purpose. OWCP notified appellant that she was
required to fully answer all questions on the form and return the statement within 30 days or her
benefits would be suspended. The letter was mailed to her address of record.
Appellant submitted a completed and signed EN1032 form dated October 24, 2018 and
received by OWCP on November 5, 2018.
By decision dated November 7, 2018, OWCP suspended appellant’s wage-loss
compensation benefits, effective November 11, 2018, for failing to complete an EN1032 form as
requested. It noted that, if she completed and returned an enclosed copy of the form, her
compensation benefits would be restored retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.5

3

The Board notes that the Form CA-2 is not contained in the case record.

4

By decision dated August 31, 2007, OWCP suspended appellant’s wage-loss compensation benefits, effective
September 2, 2007, for failing to submit an EN1032 form as requested. By decision dated November 13, 2013, it
again suspended her wage-loss compensation benefits, effective November 17, 2013, because she failed to submit an
additional EN1032 form as requested. An OWCP hearing representative, by decision dated December 31, 2013, set
aside the November 13, 2013 decision, finding that appellant had submitted an EN1032 form dated October 20, 2013
and received by OWCP on November 22, 2013. She remanded the case for OWCP to retroactively resume her
compensation payments. In a subsequent decision dated November 13, 2014, OWCP suspended appellant’s wageloss compensation benefits, effective November 16, 2014, for again failing to submit an EN1032 form as requested.
5

5 U.S.C. § 8106(b).

2

Under 20 C.F.R. § 10.528 of OWCP’s regulations, an employee in receipt of compensation
benefits must complete an affidavit as to any work or activity indicating an ability to work which
the employee has performed in the previous 15 months.6 If an employee who is required to file
such a report fails to do so within 30 days of the date of the request, his or her right to compensation
for wage loss is suspended until OWCP receives the requested report. At that time, OWCP will
reinstate compensation retroactive to the date of suspension if the employee remains entitled to
compensation.7
ANALYSIS
The Board finds that OWCP improperly suspended appellant’s compensation benefits,
effective November 11, 2018, for failure to complete and return a Form EN1032 as requested.
In an October 4, 2018 letter mailed to appellant’s address of record, OWCP informed her
that she needed to complete, sign, and return a Form EN1032 and that failure to return the
requested document within 30 days would lead to the suspension of her compensation benefits.
Appellant completed, signed, and returned a Form EN1032 dated October 24, 2018 that was
received by OWCP on November 5, 2018. OWCP suspended her compensation benefits, effective
November 11, 2018, for failing to respond to its October 4, 2018 request.
The Board finds, however, that appellant responded to the October 4, 2018 request letter
on November 5, 2018 and submitted a completed Form EN1032. Although appellant did not
submit the form within 30 days of October 4, 2018, she did respond to OWCP’s October 4, 2018
letter and complied with its instructions to complete all the questions. Therefore, OWCP’s
November 7, 2018 finding that she failed to respond is erroneous, and the suspension of her
compensation benefits was improper.8 The case will be returned to OWCP for reinstatement of
appropriate compensation benefits.
CONCLUSION
The Board finds that OWCP improperly suspended appellant’s compensation benefits
effective November 11, 2018, for failure to complete and return a Form EN1032 as requested.

6

20 C.F.R. § 10.528. See also C.C., Docket No. 17-0043 (issued June 15, 2018); A.H., Docket No. 15-0241 (issued
April 3, 2015).
7

Id.; see also 20 C.F.R. § 10.525.

8

S.F., Docket No. 12-1821 (issued January 25, 2013); W.F., Docket No. 11-0877 (issued March 9, 2012).

3

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

